PER CURIAM.
Upon consideration of appellant’s response, the Court has determined that it lacks jurisdiction to review the order on appeal. See Workmen’s Auto Ins. Co. v. Franz, 24 So.3d 638, 640 (Fla. 2d DCA 2009) (concluding that order awarding summary judgment to insureds on issue of entitlement to stacked uninsured motorist coverage was not a partial final judgment where related claim for uninsured motorist benefits remained pending). Accordingly, appellee’s motion to dismiss, filed on May 12, 2014, is granted and the appeal is dismissed for lack of jurisdiction.
LEWIS, C. J., WOLF and WETHERELL, JJ., concur.